Citation Nr: 1532835	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back disability.

3.  Entitlement to service connection for lumbar spine arthritis.

4.  Entitlement to service connection for right shoulder disability, status post surgery, to include as secondary to service-connected knees

5.  Entitlement to an increased rating for residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries.

6.  Entitlement to a TDIU.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for right shoulder disability, status post surgeries, entitlement to an increased rating for residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The 40 percent rating for the Veteran's left knee disability was in effect for more than five years at the time of the reduction.

2.  The evidence does not reflect that there has been material improvement in the Veteran's left knee or that is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.

3.  In a June 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for back disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the June 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for back disability and raises a reasonable possibility of substantiating the claim.

5.  The evidence is approximately evenly balanced as to whether the Veteran's lumbar spine arthritis is caused by his service connected knee disorders.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for left knee disability from 40 to 30 percent was not in accordance with the applicable regulation, the criteria for restoration of the 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.105, 3.344 (2014).

2.  The June 2004 decision that denied the claim for entitlement to service connection for back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.156(b), 20.1103 (2014).

3.  Evidence received since the June 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for back disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  With reasonable doubt resolved in favor of the Veteran, lumbar spine arthritis is the result of his service connected left knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Disability

With regard to the issues on appeal relating to the Veteran's left knee disability, the issue on appeal was characterized as "evaluation of left knee, currently 30 percent" in the certification of appeal (VA Form 8).  During the Board hearing, the issue was characterized as entitlement to an increased rating for left knee disability, currently rated 30 percent.  For the following reasons, however, the Board finds that the issue properly on appeal with regard to the left knee disability is entitlement to restoration of a 40 percent rating for left knee disability.

Entitlement to service connection for left knee residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries, was granted in April 1976 and an initial rating of 30 percent was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, applicable to recurrent subluxation or lateral instability.   In September 1994, the rating was increased to 40 percent under DCs 5257-5256, the latter applicable to ankylosis.  A claim for an increased rating for left knee disability was denied in June 2004.

In July 2008, the Veteran submitted a statement indicating that his left knee disability had worsened.  The RO treated this as a claim for an increased rating for left knee disability and, in May 2009, granted entitlement to service connection for left knee scars and assigned a noncompensable rating.  In the same decision, however, the RO proposed reducing the Veteran's rating from 40 to 30 percent, based on a lack of evidence of ankylosis and range of motion findings warranting a 30 percent rating for limitation of extension.  In June 2009, the Veteran filed a statement in support of claim (VA Form 21-4138) which he indicated was a notice of disagreement (NOD) with the proposed reduction.  In a June 2009 letter, the RO indicated that this "attempted" NOD was "premature," as the rating had not yet been reduced.  In January 2010, the RO reduced the rating to 30 percent, again noting a lack of ankylosis.  In a June 2010 rating decision, the RO, indicating that it had treated the attempted NOD with the proposed rating decision as a claim for an increased rating, denied an increased rating for the left knee disability.  In a June 2010 statement, the Veteran filed a NOD with the June 2010 rating decision.  In this statement, however, the Veteran wrote with regard to the issue of entitlement to a TDIU, that he would have met the requirements if his left knee rating was not taken away from him, noting, "I was 40% for 15 years and the VA lowered it to 30%."

In January 2013, RO issued a January 2013 statement of the case (SOC) on the issue of the propriety of the reduction to 30 percent for residuals, left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries.  Although in the adjudicative actions section of the SOC the RO identified June 2010 as the date of the decision, the listed issue and discussion reflect that the RO issued the SOC to confirm the reduction in the rating from 40 to 30 percent.  In March 2013, within 60 days of the January 2013 SOC, the Veteran submitted a statement in which he wrote that he still disagreed with the decision on the left knee, "only 30%."  In a November 2013 supplement SOC (SSOC), the RO indicated that the Veteran's March 2013 statement had been accepted as a substantive appeal in lieu of a VA Form 9 as to the propriety of the reduction to 
30 percent.  Given that the Veteran timely disagreed with the reduction and the RO issued a SOC and a SSOC on the issue of the propriety of the reduction in which it acknowledged a valid substantive appeal on this issue, the Board finds that the propriety of the reduction of the rating from 40 to 30 percent for the Veteran's left knee disability is properly before it on this appeal as the RO has fully adjudicated this issue on the merits.

On the merits, there is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, particularly those such as this one where the rating has been in effect for more than five years, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 420-422 (1993).

The evidence reflects that the reduction was not warranted because, regardless of the presence of ankylosis, the evidence does not reflect that there has been material improvement in the Veteran's left knee or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.  Rather, the evidence reflects a significant worsening of the Veteran's left knee.

At the time of the September 1994 increase in the disability rating from 30 to 
40 percent, the May 1994 VA examination report reflected complaints of constant pain and giving way, range of motion was 17 degrees extension to 72 degrees flexion, with no Drawer sign but slight medial and collateral movement.  There was tenderness, no effusion, and crepitus, and the Veteran expressed concern that the knee would cause him to trip and fall.  The diagnoses were left knee chondromalacia patella and internal derangement with degenerative arthritis, with four surgeries.

On the August 2004 VA examination, the Veteran again complained of constant pain, said he could not walk properly, was unable to run, jump, squat, climb stairs, or climb ladders, and had lost too many days from work to count.  On examination, range of motion was 10 degrees extension with pain at 20 degrees, and 110 degrees flexion, with pain at 90 degrees.  There was locking pain, crepitus, and joint effusion.  There was difficulty evaluating for McMurray's and Drawer signs, but there appeared to be slight Drawer sign.  The diagnosis was severe degenerative changes, both medial and lateral compartments, spur formation, and deformity.  
The diagnosis was residuals, left knee injury, internal derangement, severe traumatic arthritis, with history of five surgeries.

On February 2009 VA examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation.  He described the pain as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping.  The Veteran noted twelve knee operations, inability to work in construction or perform any activities that involved standing, bending, or lifting.  He indicated that he favored the knee which made his back hurt and had fallen many times due to his condition.  On examination, range of motion was 20 degrees extension to 80 degrees flexion, with pain at 20 degrees extension and 60 degrees flexion.  The diagnosis was status multiple post knee surgeries secondary to internal derangement and traumatic arthritis of the left knee.

The above evidence reflects that there has not been material improvement in the Veteran's left knee that makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life and work.  Rather, both the Veteran's description of his knee symptoms and the examination findings reflect a worsening of the left knee disability.  Range of motion was a slightly worse 20 degrees extension in February 2009 (as compared to 17 degrees in May 1994) and slightly better 80 degrees flexion in February 2009 (as compared to 72 degrees in May 1994), the impact of the left knee on the Veteran's employment was not noted in May 1994, was indicated to cause many days of loss of work in August 2004, and was indicated to cause an inability to work in construction in February 2009.  Moreover, in May 1994, the Veteran noted a concern about falling from the knee, in August 2004, he noted an inability to run, jump, squat, climb stairs, or climb ladders, and in February 2009, he noted many falls from the knee and an inability to perform any activities that involved standing, bending, or lifting.  In addition, the Veteran continued to have left knee surgeries during this time period.  This evidence shows that there have been few if any improvements and they were not reasonably certain to be maintained under the ordinary conditions of life and work.  The evidence is thus at least evenly balanced as to whether restoration of the 
40 percent rating is warranted, and doubt remains as to the propriety of the reduction from 40 to 30 percent.  Restoration of the 40 percent rating is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the Veteran); see also 38 C.F.R. 3.344(c) (the prior rating will be continued "if doubt remains").

Back Disability

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 2004, the RO denied the Veteran's claim for entitlement to service connection for back condition.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the fact that, although the Veteran stated that his back problems were related to his left knee disorder, there was no medical evidence supporting such a relationship.  Since that time, the Veteran has submitted medical evidence indicating that he has a current back disability that is related to the abnormal gait pattern caused by his left knee disorder.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the criteria for reopening the claim for entitlement to service connection for back disability have been met.  Reopening of the claim is therefore warranted.

On the merits, while service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The evidence of record establishes that the Veteran has a current back disability, to include degenerative disc space disease L5-S1 and degenerative joint disease.  
See May 2008 private medical record; September 2014 VA knee examination report. 

The Veteran has consistently maintained that his longstanding left knee disorder has caused him to alter his gait and this has resulted in current back disability.  There are multiple medical opinions on this question.  In a February 2004 statement, Dr. A.C. examined the Veteran's left knee and noted his longstanding left knee disorder.  He diagnosed degenerative arthritis, lumbar spine (lumbar spondylosis).  He wrote, "I do believe that his back condition is related to his abnormal gait pattern, due to his severe osteoarthritis of his left knee."  In a September 2014 VA treatment note, a VA orthopedic surgeon wrote that the Veteran's knee disabilities (the Veteran was granted service connection for right knee disability in June 2011) are giving him difficulty with his back from his abnormal gait patterns that were established over the years.  The VA orthopedic surgeon noted that this was a complex combination of the muscles and joints of the knees, the legs, and the lower back, and that the difficulty with the knees for many years would lead to an altered gait pattern and abnormal anatomical behavior of the muscles of the lower back, causing arthritis or wear and tear in the sacroiliac joint and increase lumbosacral problems.  In contrast, a March 2011 VA examiner wrote that the Veteran's back disability, which manifested many years after the left knee disorder, occurred from wear and tear.  The examiner noted that the Veteran had a job in construction, and that there was medical evidence explaining the non-relationship between the left knee and back.  He wrote, "The explanation is that this Veteran's occupation is more likely than not his contributing cause of his back pain.  Medical records do not really offer appropriate support that the back was due to his knee."

Each of the above physicians explained the reasons for their conclusions based on an accurate characterization of the evidence of record.  Their opinions are thus entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The evidence is thus approximately evenly balanced as to whether the Veteran's lumbar spine arthritis is the result of his left knee disorder.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to restoration of a 40 percent rating for residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries, is granted.

The application to reopen a claim for entitlement to service connection for back disability is granted.

Entitlement to service connection for lumbar spine arthritis is granted.


REMAND

The Veteran claims that his right shoulder disability was caused by a fall due to his service connected knee disorders.  There are two medical opinions on this question.  In April 2010, a VA orthopedic surgeon, Dr. J.L., opined that the right shoulder disability was most likely related to the Veteran's left knee disability, "so far as he stumbled and fell because his left knee gave way causing him to injure his right shoulder."  In contrast, the March 2011 VA examiner found that the right shoulder disability was not likely related to the left knee disorder.  He wrote that the right shoulder disability was not related to the left knee disorder, "because it is medically impossible to relate the two conditions and there is nothing in the medical record to explain the relationship."  He noted Dr. J.L.'s opinion, but wrote, "I personally cannot offer an opinion of agreement based on the medical record notes," because it appeared from the records that the Veteran pulled the right shoulder and injured it and he could not "verify or deny" that the left knee was the cause.  The Board finds that neither opinion is adequate to decide the claim.  Dr. J.L. did not explain the basis for his conclusion and the March 2011 VA examiner's opinion was ambiguous and not sufficiently definitive.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning); Winsett v. West, 11 Vet. App. 420, 424 (1998) (disfavoring terminology equivalent to "may or may not").  A remand is therefore warranted for a new medical opinion that reviews the evidence of record and considers whether the current right shoulder disability was caused or aggravated by the Veteran's left knee disorder and his now service connected right knee disorder, particularly in light of the Veteran's statement made in September 1994 that he was concerned his left knee disability would cause him to fall and his statement in February 2009 that he had fallen many times due to his knees.

As noted above, in a June 2010 rating decision, the RO denied an increased rating for the left knee disability.  In response to the Veteran's NOD, the RO issued a SOC on the issue of the propriety of the reduction of the rating for the Veteran's left knee disability from 40 to 30 percent.  However, liberally interpreted, the Veteran's June 2010 NOD challenged both the reduction of the rating and the denial of the increased rating.  As the RO issued a SOC only on the issue of the propriety of the rating reduction, a remand is warranted for issuance of a SOC on the issue of entitlement to an increased rating for the left knee disability, now rated 40 percent.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement.") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

In addition, the Veteran has consistently indicated that his left knee disability, by itself and in combination with his other disabilities, has rendered him unemployable.  Although the Veteran filed a formal claim for TDIU in August 2008 which was denied in May 2009, the RO also denied an implicit claim for TDIU as part of the Veteran's increased rating claims in June 2010.  As noted above, the Veteran's June 2010 NOD referenced the TDIU claim and disagreed with the RO's determination.  The January 2013 SOC did not, however, address the issue of entitlement to a TDIU, and this matter must be remanded for a SOC as well.  38 C.F.R. § 19.9(c). 
 
Accordingly, the issues of entitlement to service connection for right shoulder disability, status post surgeries, entitlement to an increased rating for residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries, and entitlement to a TDIU are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his right shoulder disorder.  All necessary tests should be conducted.  The examiner should review the claims file.

The examiner should express an opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability is either (a) caused or (b) aggravated by the Veteran's service-connected knee disabilities.  This should include discussion of the theory that the service connected knee disorders caused the Veteran to fall and injure his right shoulder.

A comprehensive rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Issue a SOC as to the issues of entitlement to an increased rating for residuals of left knee injury with internal derangement and traumatic arthritis, with history of multiple surgeries, and entitlement to a TDIU.  Notify the Veteran and his representative that a timely substantive appeal is required to complete an appeal on these issues and afford them an appropriate amount of time to do so.  Thereafter, return these matters to the Board in compliance with the appropriate appellate procedures, if in order.

3.   After the above development has been completed, readjudicate the claim for entitlement to service connection for right shoulder disability.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


